In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-1301
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

RENE L. LUCAS,
                                             Defendant-Appellant.
                          ____________
              Appeal from the United States District Court
       for the Northern District of Indiana, Hammond Division.
                 No. 03 CR 62—Rudy Lozano, Judge.
                          ____________
  ARGUED SEPTEMBER 23, 2005—DECIDED NOVEMBER 29, 2005
                          ____________


  Before POSNER, RIPPLE and ROVNER, Circuit Judges.
  RIPPLE, Circuit Judge. After her plea of guilty to obstruc-
tion of correspondence was rejected by the district court,
Rene Lucas was convicted by a jury of conspiracy to commit
identity theft and of obstruction of correspondence. The
court then sentenced her to concurrent terms of two years’
probation on each charge, six months’ home detention, a
special assessment of $200 and restitution in the amount of
$3,344.32. Ms. Lucas now submits that the district court
abused its discretion in refusing to accept her tendered
guilty plea to the obstruction of correspondence charge. For
the reasons set forth in the following opinion, we affirm the
judgment of the district court.
2                                              No. 05-1301

                             I
                    BACKGROUND
                            A.
  Ms. Lucas had known her neighbor Tanisha Myricks
for approximately four years. One day, Myricks approached
Ms. Lucas and asked her if she would be willing to give
Myricks cash in exchange for merchandise that Myricks
would purchase by credit card over the internet. Ms. Lucas
agreed. The Citibank credit card used by Myricks to pur-
chase the merchandise had been issued in the name of
Kathleen Pulkowski, Myricks’ former manager. While
working for Pulkowski, Myricks had stolen information
from Pulkowski’s files and had used this information to
obtain the credit card.
  Several days after Ms. Lucas and Myricks agreed to
the exchange, packages containing Wal-Mart merchan-
dise arrived at Myricks’ residence. When the delivery
service driver found that no one was present to accept the
packages, she asked Ms. Lucas, who lived across the
street, to accept delivery and to sign for the packages. The
packages were addressed to Kathleen Pulkowski. Ms. Lucas
signed for the delivery, and left the packages inside
Myricks’ home with a note on the door to indicate their
arrival. Later that evening, Myricks arrived at Ms. Lucas’
home with the packages. Myricks opened them and sold the
contents to Ms. Lucas.
  Subsequently, Ms. Lucas was arrested and charged with:
conspiring to commit identity theft,1 see 18 U.S.C. § 371;


1
 Title 18, § 1028A imposes criminal penalties on anyone
who, in the course of committing one of several enumerated
                                              (continued...)
No. 05-1301                                                      3

trafficking in an unauthorized access device, see id.
§ 1029(a)(2)2; and obstruction of correspondence, see id.
§ 1702.3


                                B.
  At Ms. Lucas’ arraignment on June 12, 2003, she en-
tered a plea of not guilty. On July 31, 2003, however, she
petitioned to change her plea to guilty. On August 14, 2003,
an amended petition to enter a change of plea was filed.
This amended petition contained a plea agreement be-
tween Ms. Lucas and the Government under which she
agreed to plead guilty to the charge of obstruction of
correspondence. In exchange, the Government agreed to


1
  (...continued)
felonies relating to theft and fraud, “knowingly transfers,
possesses, or uses, without lawful authority, a means of identifi-
cation of another person.”
2
  Section 1029(a)(2) makes it a crime “to knowingly and with
intent to defraud traffic[] in or use[] one or more unauthorized
access devices during any one-year period, and by such con-
duct obtain[] anything of value aggregating $1,000 or more
during that period.” 18 U.S.C. § 1029(a)(2).
3
  Section 1702 provides: “Whoever takes any letter, postal card,
or package out of any post office or any authorized depository for
mail matter, or from any letter or mail carrier, or which has been
in any post office or authorized depository, or in the custody of
any letter or mail carrier, before it has been delivered to the
person to whom it was directed, with design to obstruct the
correspondence, or to pry into the business or secrets of another,
or opens, secretes, embezzles, or destroys the same, shall be fined
under this title or imprisoned not more than five years, or both.”
18 U.S.C. § 1702.
4                                                 No. 05-1301

seek leave of court at sentencing to dismiss the other two
charges and to make certain non-binding sentencing
recommendations. Specifically, the Government agreed
to recommend the minimum sentence possible under the
applicable guidelines, as well as the maximum sentence
reduction for Ms. Lucas’ acceptance of responsibility.
  During the ensuing plea hearing, the district court
engaged Ms. Lucas in a lengthy colloquy regarding her
participation in the charged criminal conduct. Through-
out the hearing, the district court expressed skepticism that
her statements established a factual basis of guilt. In particu-
lar, the court was doubtful that Ms. Lucas knew, at the time
she accepted the package, that it would never end up in the
hands of Pulkowski or that Pulkowski had not authorized
the transaction. One illustrative exchange consisted of the
following:
    THE COURT:                At [the time you accepted the
                              package,] did you know who
                              Kathleen Pulkowski was?
    THE DEFENDANT:            Not upon the arrival of the—
    THE COURT:                Do you know whether she was
                              a friend of Tanisha [Myricks] or
                              not a friend?
    THE DEFENDANT:           Not at the point of the delivery,
                             no, sir.
    THE COURT:                At that point did you know
                              anything was improper?
    THE DEFENDANT:            Yes, I knew Tanisha had
                              ordered these things and she
                              was going to sell them to me
                              later.
No. 05-1301                                                  5

    THE COURT:               Did you know whether she had
                             authority at that point to get
                             anything from Kathleen
                             Pulkowski?
    THE DEFENDANT:           No, I don’t know anything
                             about the authority part.
    THE COURT:               So you didn’t know anything
                             about whether Kathleen was
                             involved in this or not involved
                             in this or what agreement
                             Tanisha may have had or not
                             had with Kathleen Pulkowski,
                             is that correct?
    THE DEFENDANT:           That’s correct, your Honor.
Tr. at 54-55. Ms. Lucas also told the court that, when she
asked Myricks why the packages were addressed to
Pulkowski, Myricks responded that Pulkowski was
Myricks’ godmother. Ms. Lucas then told the court that
she had asked Myricks nothing further about why
Pulkowski’s name appeared on the package. Ms. Lucas
testified that she merely had paid Myricks for the mer-
chandise.
  Reluctant to accept Ms. Lucas’ statements as admissions
of guilt to the charge of obstructing correspondence, the
district court ordered the parties to submit memoranda
in support of accepting the plea. In those memoranda,
both parties supported the acceptance of Ms. Lucas’ guilty
plea. Nevertheless, in an order dated September 3, 2003, the
district court rejected the plea; it determined that Ms. Lucas’
“proffered factual basis at the change of plea hearing does
not establish the necessary element that she acted willfully
with design to obstruct correspondence.” R.33 at 2.
6                                                  No. 05-1301

  Ms. Lucas then proceeded to trial. At its conclusion, a jury
found her guilty of conspiracy to commit identity theft and
of obstruction of correspondence.4 On January 20, 2005, the
court sentenced her to concurrent terms of two years’
probation on each charge, six months’ home detention, a
special assessment of $200 and restitution in the amount of
$3,344.32.


                               II
                        DISCUSSION
  Ms. Lucas submits that the district court abused its
discretion in rejecting Ms. Lucas’ guilty plea. The basic
principles that govern our evaluation of such a conten-
tion are well-settled. A defendant has “no absolute right
to have a guilty plea accepted,” and a trial court may “reject
a plea in [the] exercise of sound judicial discretion.”
Santobello v. New York, 404 U.S. 257, 262 (1971). Rule 11 of
the Federal Rules of Criminal Procedure governs the
disposition of pleas in the United States district courts. More
specifically, Rule 11(f) requires that, before accepting a plea,
the district court find a factual basis for a criminal defen-
dant’s plea before accepting it. The purpose of this require-
ment is to “protect a defendant who is in the position of
pleading voluntarily with an understanding of the nature of
the charge but without realizing that his conduct does not
actually fall within the charge.” Fed. R. Crim. P. 11(f)
advisory committee’s notes to the 1966 Amendments. This
factual basis is most easily established when a defendant


4
  On Ms. Lucas’ motion, the court dismissed as jurisdictionally
deficient the original Count II of the indictment, trafficking in
an unauthorized device.
No. 05-1301                                                   7

“describe[s] the conduct that gave rise to the charge” in the
indictment. Santobello, 404 U.S. at 261. Despite a trial court’s
broad discretion in this area, it cannot act arbitrarily in
rejecting a plea, and must articulate a “sound reason” for
the rejection. United States v. Kraus, 137 F.3d 447, 453 (7th
Cir. 1998).
  Ms. Lucas submits that the district court’s reason for
rejecting her plea was not sound. The offense of obstruc-
tion of correspondence, as defined by 18 U.S.C. § 1702,
requires that a defendant intercept a package with the intent
to obstruct delivery to its rightful recipient. Ms. Lucas
submits that her testimony at the plea colloquy established
that she prearranged with Myricks to pay her for the items
purchased from Wal-Mart. At the plea colloquy, Ms. Lucas
also testified that, upon signing for the package, she saw
from its shipping label that the package was addressed to
Pulkowski, but that it also contained the merchandise that
she had arranged to buy from Myricks. This testimony,
according to Ms. Lucas, established that, at the time she
signed for the package, she knew that Pulkowski never
would receive the package addressed to her and that,
instead, Ms. Lucas would keep the merchandise after
paying Myricks. This testimony, Ms. Lucas contends,
established a factual basis to infer the requisite mental state.
  The Government invites our attention to a number of
Ms. Lucas’ statements during the plea colloquy that sug-
gested that her mental state was something “less than the
knowledge and willfulness required to establish guilt.”
Appellee’s Br. at 15. Among the more telling statements
were Ms. Lucas’ admission that she took the package “out
of ignorance and duress and stress” and her remark that she
“wasn’t thinking” when accepting the package. Id. The
inconsistency of Ms. Lucas’ statements, contends the
8                                                  No. 05-1301

Government, gave the district court adequate grounds
to question her mens rea and, ultimately, to refuse to ac-
cept her plea.
  We believe that the district court acted within its sound
discretion in refusing to accept Ms. Lucas’ plea. The court’s
painstaking colloquy with Ms. Lucas, followed by a direc-
tion that the parties submit memoranda on the issue,
establishes that the court engaged in a reasoned “exercise of
sound discretion” before rejecting Ms. Lucas’ plea. United
States v. Kelly, 312 F.3d 328, 330 (7th Cir. 2002) (quoting
Santobello, 404 U.S. at 262). These two factors
also distinguish this case from the rare instances in which
district courts have been found to have abused their discre-
tion in rejecting pleas. See, e.g., United States v. Delegal, 678
F.2d 47, 50-51 (7th Cir. 1982) (holding that it was an abuse
of discretion for the district court to refuse to accept a guilty
plea solely because one aspect of the agreement, though it
was understood by both parties, was not contained in the
written document submitted to the court); see also, e.g.,
United States v. Washington, 969 F.2d 1073, 1077 (D.C. Cir.
1992) (“The trial court incorrectly focused on the words in
the indictment rather than on the offense charged in the
indictment.”).
  Ms. Lucas contends that her admission to the district court
that she knew that Myricks was going to sell her the con-
tents of the misaddressed package established that
she necessarily meant to obstruct its delivery. However, Ms.
Lucas also said that she was confused about wheth-
er Myricks was authorized to accept a package for
Pulkowski. Read in its entirety, Ms. Lucas’ testimony at
the plea hearing certainly permitted the district court
to conclude that she did not seem to know whether
Pulkowski had given Myricks permission to use her
No. 05-1301                                                9

credit card, accept merchandise purchased in Pulkow-
ski’s name, and sell it to Ms. Lucas in exchange for rent
money. Were Pulkowski indeed Myricks’ godmother, as Ms.
Lucas admitted to being told, the possibility that Myricks
was acting with Pulkowski’s permission certainly would be
an even more plausible scenario. Therefore, because of Ms.
Lucas’ evident uncertainty regarding Myricks’ authority to
accept a package for Pulkowski, the district court had
adequate grounds to doubt that Ms. Lucas had acted with
the “design to obstruct” required by 18 U.S.C. § 1702.


                       Conclusion
 The judgment of the district court is affirmed.
                                                   AFFIRMED

A true Copy:
       Teste:

                         _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-29-05